In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-22-00196-CR
      ___________________________

D KENDRIK DEWAYNE MOORE, Appellant

                       V.

           THE STATE OF TEXAS


   On Appeal from the 371st District Court
          Tarrant County, Texas
        Trial Court No. 1636632D


Before Wallach, J.; Sudderth, C.J.; and Walker, J.
      Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       D Kendrik Moore filed a pro se notice of appeal from the trial court’s

judgment adjudicating him guilty of sexual assault of a child under seventeen years of

age. See Tex. Penal Code Ann. § 22.011(a)(2). The trial court sentenced him to two

years’ confinement in accordance with an agreement in which Moore pled true to the

allegations in the State’s petition to proceed to adjudication in exchange for the State’s

two-year punishment recommendation. Moore signed written plea admonishments

that included a waiver of the right of appeal. 1

       The trial court’s certification of Moore’s right to appeal states that this “is a

plea-bargain case, and the defendant has NO right of appeal.” See Tex. R. App. P.

25.2(a)(2). Based on the certification, we notified Moore that his appeal would be

dismissed unless, within ten days, he or any party desiring to continue the appeal filed

a response showing grounds for continuing it. See Tex. R. App. P. 25.2(a)(2), (d), 44.3.

More than ten days have passed, and the only response we have received was a slightly




       1
        The written admonishments informed Moore that “[a] motion to revoke your
community supervision or a petition to proceed to adjudication has been filed in
which you are charged with a violation of the conditions of your community
supervision” and that “[t]he punishment agreement is: 2 years TDC.” In that
document, Moore agreed that he was aware of the consequences of his plea and that
he “g[a]ve up and waive[d] any and all rights of appeal.” Under a section titled
“Judicial Confession,” Moore swore that he “enter[ed] [his] plea of true to each and
every act alleged” in the State’s petition.


                                             2
modified version of Moore’s notice of appeal on which he had written some citations

to authority, none of which have any apparent application to this case.2

      Rule 25.2(a)(2) does not restrict a defendant’s right of appeal when he pleads

true to one or more allegations in a petition to adjudicate. See Tex. R. App. P.

25.2(a)(2); Hargesheimer v. State, 182 S.W.3d 906, 911–12 (Tex. Crim. App. 2006)

(concluding that a case in which a defendant pleads true to allegations in a motion to

adjudicate is not a plea-bargain case under rule 25.2(a)(2)); see also Dears v. State,

154 S.W.3d 610, 613 (Tex. Crim. App. 2005) (“[Rule 25.2(a)(2)] refers only to plea

bargains with regard to guilty pleas, not pleas of true on revocation motions.”).

However, Moore’s waiver of his right of appeal is binding because he signed the

waiver and pled true in exchange for the State’s punishment recommendation, and the

trial court followed the recommendation. See Blanco v. State, 18 S.W.3d 218, 219–

20 (Tex. Crim. App. 2000); Jackson v. State, 168 S.W.3d 239, 242–43 (Tex. App.—Fort

Worth 2005, no pet.). Because Moore waived his right to appeal the trial court’s

adjudication judgment, we dismiss his appeal. See Tex. R. App. P. 43.2(f); Jackson,

168 S.W.3d at 243; see also Salazar v. State, No. 02-18-00004-CR, 2018 WL 1324487, at


      2
        Moore did not explain the significance of the cited authority or why this court
should continue his appeal, and the cited authority does not address a waiver of the
right to appeal under the circumstances of this case. See U.S. Const. amend. V, VI,
XIV; Tex. Code Crim. Pro. Ann. arts. 37.07, 42.12 (repealed by Act of May 26, 2015,
84th Leg., ch. 770 (H.B. 2299), § 3.01); Koller v. State, 518 S.W.2d 373, 374 (Tex. Crim.
App. 1975); Duhart v. State, 652 S.W.2d 824, 825 (Tex. App.—Fort Worth 1983), aff’d,
668 S.W.2d 384 (Tex. Crim. App. 1984).


                                           3
*1 (Tex. App.—Fort Worth Mar. 15, 2018, no pet.) (mem. op., not designated for

publication).



                                               Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: November 10, 2022




                                      4